Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 4, 6, 7, 15, 16, and 21-24 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent 6,003,603 (Breivik).
In Re claim 1 Breivik discloses a ship-to-ship transfer system comprising a first mooring positioned (buoy 7) at a water surface and anchored to a sea floor (system anchored at 10 in Figure 1), and a second mooring (16, 19) positioned at the water surface and anchored to the sea floor, said second mooring in fluid communication with the first mooring via a pipe (Pipe 14 or 14’).
In Re claim 2 Breivik discloses a third mooring (19) positioned at the water surface and anchored (10) to the sea floor, said third mooring in fluid communication with the first mooring and the second mooring via the pipe (14’).
In Re claim 4 Breivik discloses a manifold (junction 21 joins multiple fluid lines and so meets the definition of a manifold).
In Re claim 6 Breivik discloses a separation distance of 1-2km which lies within the claimed range (Column 5, lines 15-16).
In Re claim 7 Breivik discloses a separation distance of 1-2km which encompasses the claimed value (Column 5, lines 15-16).
In Re claim 15 Breivik discloses a pipe floating at a height above the sea floor (14).
Breivik as applied to claims 1, 2, 4, 6, 7, and 15 above performs the method of claims 16, and 21-24 during ordinary use and operation.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3, 8-14, and 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Breivik in view of US Patent 6, 945,288 (Brakefield).
In Re claim 3 Breivik discloses all the limitations, but doesn’t disclose a pumping station.
Brakefield discloses a fluid transfer apparatus comprising a pumping station (10) which is fluidly coupled between two connection points for fluid vehicles and is used to transport a fluid from one vehicle (16) to another (24).
Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to modify the Breivik apparatus by adding a pumping station fluidly coupled between the first and second moorings, in order to provide a mechanism to transport fluid from the first mooring to the second mooring.
In Re claims 8 and 9 the pumping station of Brakefield includes valves positioned on the fluid lines feeding into the pump (80, 112). Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention, when modifying the Breivik apparatus according to the teaching of Brakefield, to include valves on the hoses going to the first and second moorings, in order to permit a user to control a flow of fluid through the pumping station.

In Re claims 13 the pumping station of Brakefield includes a manifold having a plurality of crossover lines (90, 118) and a plurality of valves (92, 120). Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention, when modifying the Breivik apparatus according to the teaching of Brakefield, to include manifold having crossover lines and valves, in order to permit a user to control a flow of fluid through the pumping station.
In Re claims 14 the pumping station of Brakefield includes a booster pump (38). Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention, when modifying the Breivik apparatus according to the teaching of Brakefield, to add a booster pump, in order to permit a user to control a flow of fluid through the pumping station.
Breivik in view of Brakefield as applied to claims 3, 8, 9, 10, 11, 13, and 14 above performs the method of claims 17-20 during ordinary use and operation.
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Breivik in view of US Patent US PGPub 2013/0109258 (Coombs).
In Re claim 5 Breivik discloses all the limitations, but doesn’t disclose a first hose extending from the first mooring or a second hose extending from the second mooring.
Coombs discloses a fluid transfer apparatus comprising a mooring (110) having a hose (118) extending from the mooring which is capable of coupling to a cargo manifold of a ship.
Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to modify the Breivik apparatus by adding a hose to each of the moorings, in order to adapt the device to couple to a manifold of a ship.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON KAROL NIESZ whose telephone number is (571)270-3920. The examiner can normally be reached M-F 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Craig Schneider can be reached on 571 272 3607. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JASON K NIESZ/Primary Examiner, Art Unit 3753